SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

102
CA 13-00681
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


PIONEER WAREHOUSING AND DISTRIBUTION, LLC,
PLAINTIFF-RESPONDENT,

                     V                                              ORDER

RITE AID OF NEW YORK, INC., DEFENDANT-APPELLANT.


RAVEN & KOLBE, LLP, NEW YORK CITY (MICHAEL T. GLEASON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SCOLARO, FETTER, GRIZANTI, MCGOUGH & KING, P.C., SYRACUSE (CHAIM J.
JAFFE OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Onondaga County (Brian F. DeJoseph, J.), entered October 29,
2012. The order and judgment, among other things, granted plaintiff’s
motion for summary judgment.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:   February 7, 2014                        Frances E. Cafarell
                                                   Clerk of the Court